DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para.0031, line2 “In step 510, coconuts are sourced before being cracked, to remove the meat therein” should read “In step 510, coconuts are sourced before being cracked and de-husked to remove the meat therein”.  
Appropriate correction is required.

Drawings
The drawings are objected to because FIG. 5, step 550 “ The processed coconut coir is sprayed with a powdered mineral composition matching the mineral slurry composition” should read “The exterior surface of the processed coconut coir is sprayed with a powdered mineral composition matching the mineral slurry composition”. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claims 10, 12 and 17 are objected to because of the following informalities:  
Regarding claims 10 and 12, the term “pith” should be inserted after each occurrence of “coir” for consistency. 
Regarding claim 17, “The production process” should read “The growth medium composition”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the growth medium and additive mixture". There is insufficient antecedent basis for this limitation in the claim. It is recommended that “growth medium” be replaced with “coconut coir pith”, along with the above recommendation for claim 1.
Claim 7 recites the limitation "the processed coconut coir pith and additive mixture" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is recommended that “processed” deleted, along with the above recommendation for claim 1.
Claim 13 recites the limitation "the growth medium and additive mixture" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is recommended that “growth medium” be replaced with “coconut coir pith”.
Claims 14-15 are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henk [NL 2013423 published on September 27, 2016].
(The substrate contains coconut coir pith; see page 5, line 1); and one or more additives (The substrate according to an embodiment of the invention comprises agricultural lime, also called aglime, Biolime, agricultural limestone, garden lime or liming. Agricultural lime is a soil additive made from pulverized limestone or chalk. The primary active component is calcium carbonate. Additional chemicals vary depending on the mineral source and may include calcium oxide, magnesium oxide and magnesium carbonate; see page 6, line 1-5) mixed into the coconut coir pith processed into a formed growth medium suitable for facilitating the growth of one or more plants (The invention relates to a substrate for plants, especially to a substrate that can reversibly absorb large amounts of water, and to the use of the substrate for growing plants; see page 1, line 1-3).

Regarding claim 2 Henk teaches, wherein the one or more additives are comprised of one or more of the following: zeolite, limestone, limerock, calcium carbonate, attapulgite, coral, marble, bentonite clay, fillers earth, nitrogen cake, kaolin, bauxite, alumina trihydrate, aluminum oxide, and titanium dioxide (The substrate according to an embodiment of the invention comprises agricultural lime, also called aglime, Biolime, agricultural limestone, garden lime or liming. Agricultural lime is a soil additive made from pulverized limestone or chalk. The primary active component is calcium carbonate. Additional chemicals vary depending on the mineral source and may include calcium oxide, magnesium oxide and magnesium carbonate; see page 6, line 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Roberts [US 20180014459 published on January 18, 2018].
Regarding claim 3 Henk is silent about, wherein the coconut coir pith and additive mixture is provided with heat and pressure to form the coconut coir pith and additive mixture into a shape. 
Roberts teaches, wherein the coconut coir pith and additive mixture is provided with heat and pressure to form the coconut coir pith and additive mixture into a shape (processing a raw coir feedstock to pieces of a predetermined size and compressing the pieces at a predetermined temperature and pressure; see abstract; para 0023 describes compressing at elevated temperatures).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference to combine the teachings of Roberts to include, wherein the coconut coir pith and additive mixture is provided with heat and pressure to form the coconut coir pith and additive mixture into a shape in order to obtain recompressed pieces that are not limited to any shape, and may be discs, cylinders, flakes, etc. (see para.0043, compression step 140, as taught by Roberts) and to increase the durability and absorption characteristics of the coir material and create a more structurally sound product (see para.0023, as taught by Roberts).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Ganapatibhotla [WO 2018217841 A1 published on November 29, 2018].
Regarding claim 4 Henk is silent about, wherein the one or more additives are applied to a surface of the coconut coir pith and additive mixture.
Regarding claim 4 Ganapatibhotla teaches, wherein the one or more additives (the aqueous composition; see para.0050) are applied to a surface (applying the aqueous composition to a growth media can be a surface treatment. Examples of surface treatments include, but are not limited to, spraying, sprinkling, and/or pouring the aqueous composition on to the growth media; see para.0050) of the mixture (mixing the aqueous composition with the growth media; see para.0051). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference to combine the teachings of Ganapatibhotla to include, wherein the one or more additives are applied to a surface of the coconut coir pith and additive mixture in order to reduce surface crusting that may provide more favorable conditions for plant germination, growth, and/or viability. Also, a reduced surface crusting may provide for improved growth media maintenance (see para.0010, as taught by Ganapatibhotla). Please note in the combination the growth medium is the coconut coir pith and the additive mixtures.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Peter [NL 2013285 published on September 21, 2016].
Regarding claim 5 Henk is silent about, wherein the growth medium and additive mixture is disposed in a packaging.
Peter teaches, wherein the growth medium and additive mixture is disposed in a packaging (The compressed pots, blocks, bricks, slabs, wafers and pellets may then be packaged in pouches, grow-bags, cans, canisters, jars, boxes, and other packages known to those of skill in the art; see page 7, line 25-27).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference to combine the teachings of Peter to include, wherein the growth medium and additive mixture is disposed in a packaging in order to protect and maintain the integrity and contents of the compressed growing medium.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Peter [NL 2013285 published on September 21, 2016] and in further view of Flynn [GB 2026830 A published on February 13, 1980].
Regarding claim 6 Henk as modified by Peter is silent about, wherein the packaging is comprised of one or more structural members to prevent breakage of the coconut coir pith and additive mixture during transport.
Flynn teaches, wherein the packaging is comprised of one or more structural members (two straps are used at spaced locations on the bag, and the straps are fastened tightly around the girth of the bag to compact or compress the growing medium within the bag. The straps 30 may be made from a plastics material and may be of the kind commonly used for packaging; see page 2 line 59-64) to prevent breakage of the growth medium during transport. Intended use limitation, element 30 compresses the growth medium within the bag and thus is capable of preventing breakage of the growth medium during transport. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Peter to combine the teachings of Flynn to include, wherein the packaging is comprised of one or more structural members in order to protect and maintain the integrity and contents of the compressed growing .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Spittle [WO 2019074875 A1 published on April 18, 2019].
Regarding claim 7 Henk is silent about, wherein the processed coconut coir pith and additive mixture is provided with one or more apertures wherein a plant is disposed, wherein the apertures facilitate the growth of the plant.
Spittle teaches, wherein is provided with one or more apertures wherein a plant is disposed, wherein the apertures facilitate the growth of the plant (Another example may be one or more portions which are designed to house the plant itself such that one or more areas for this purpose are imprinted in the slab, the area having a smaller height than the surrounding areas by up to about 50%. Such an area or portion may form a cavity, a hollowed-out space, an unfilled space or a hole within the mass of the hydroponic growing medium. The cavity may be defined as a cut-out or a recess in the body of the hydroponic growing substrate structure; see para.0084 and fig.5A-5B). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference to combine the teachings of Spittle to include, wherein is provided with one or more apertures wherein a plant is disposed, wherein the apertures facilitate the growth of the plant in order to accommodate a propagation portion such as propagation cube or a plant (as taught by Spittle; see para.0092). 

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Nortey [US 20180184696 A1 published on July 5, 2018] in view of Fibre family (https://www.fibrefamily.com) published on October 28, 2018 in view of Ganapatibhotla [WO 2018217841 A1 published on November 29, 2018] and in further view of Peter [NL 2013285 published on September 21, 2016].
Regarding claim 8 Henk teaches, adding an additive mixture to the coconut coir pith (The substrate according to an embodiment of the invention comprises agricultural lime, also called aglime, Biolime, agricultural limestone, garden lime or liming. Agricultural lime is a soil additive made from pulverized limestone or chalk. The primary active component is calcium carbonate. Additional chemicals vary depending on the mineral source and may include calcium oxide, magnesium oxide and magnesium carbonate; see page 6, line 1-5); 
Henk is silent about, cracking a plurality of coconuts; dehusking the plurality of cracked coconuts; removing the meat from the plurality of cracked and de-husked coconuts; 
Nortey teaches, cracking a plurality of coconuts (In one embodiment, a coconut is cracked along the equator of the coconut producing two separate halves. In one embodiment, a coconut is cracked into many smaller pieces. In one embodiment, a hammer and chisel is used to crack a coconut open. In one embodiment, a cleaver (for example the back of a cleaver) is used to crack a coconut open. In one embodiment, a saw is used to crack a coconut open; see para.0036); dehusking the plurality of cracked coconuts (a young coconut has a white shell or green husk; see para.0032); removing the meat from the plurality of cracked and de-husked coconuts (the term “separating coconut meat from a coconut” refers to removing the interior flesh of a coconut from the hull/shell/exterior of the coconut; see para.0035); 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference to combine the teachings of Nortey to include, cracking a plurality of coconuts, dehusking the plurality of cracked coconuts and removing the meat from the plurality of cracked and de-husked coconuts in order to extract coconut meat from coconuts (as taught by Nortey, see abstract).

Henk is silent about, washing and mulching  the plurality of cracked and de-husked coconuts to produce a coconut coir pith and processing the coconut coir pith and additive mixture;
 Fibre family teaches washing (Coir Pith is washed with fresh water, see Fibre family, step 2) and mulching (Sifted coco pith is mixed with coco chips, see Fibre family, step 6) the plurality of cracked and de-husked coconuts to produce a coconut coir pith (Coconut husks are processed at our Coconut Fibre Mill to extract coir fiber, leaving behind a byproduct – the spongy material that binds the coconut fiber in the husk, the coir / coco pith (peat), the main raw material for the Coir based Growing Medium, see Fibre family, step 1) and processing the coconut coir pith and additive mixture (Substrate mixture is compacted in hydraulic presses to the required size, see Fibre family, step 7); 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Nortey to combine the teachings of Fibre family to include, washing and mulching the plurality of cracked and de-husked coconuts to produce a coconut coir pith and processing the coconut coir pith and additive mixture in order to lower the electrical conductivity so that plants roots can absorb water efficiently (see step 2, as taught by Fibre family) and to obtain a homogeneous mixture (see step 6, as taught by Fibre family).
Henk is silent about, applying the additive mixture to an exterior surface of the processed coconut coir pith and additive mixture; 
Ganapatibhotla teaches applying the additive mixture (the aqueous composition; see para.0050) to an exterior surface (applying the aqueous composition to a growth media can be a surface treatment. Examples of surface treatments include, but are not limited to, spraying, sprinkling, and/or pouring the aqueous composition on to the growth media; see para.0050) of the mixture (mixing the aqueous composition with the growth media; see para.0051).
(see para.0010, as taught by Ganapatibhotla). Please note in the combination the growth medium is the coconut coir pith and the additive mixtures.
Henk is silent about, packaging the coconut coir pith and additive mixture.
Peter further teaches, packaging the coconut coir pith and additive mixture (The compressed pots, blocks, bricks, slabs, wafers and pellets may then be packaged in pouches, grow-bags, cans, canisters, jars, boxes, and other packages known to those of skill in the art; see page 7, line 25-27).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Nortey, Fibre family and Ganapatibhotla to combine the teachings of Peter to include, packaging the coconut coir pith and additive mixture in order to protect and maintain the integrity and contents of the compressed growing medium.

Regarding claim 9 Henk as modified by Nortey, Fibre family, Ganapatibhotla and Peter teaches (references to Henk), wherein the one or more additives are comprised of one or more of the following: zeolite, limestone, limerock, calcium carbonate, attapulgite, coral, marble, bentonite clay, fillers earth, nitrogen cake, kaolin, bauxite, alumina trihydrate, aluminum oxide, and titanium dioxide (The substrate according to an embodiment of the invention comprises agricultural lime, also called aglime, Biolime, agricultural limestone, garden lime or liming. Agricultural lime is a soil additive made from pulverized limestone or chalk. The primary active component is calcium carbonate. Additional chemicals vary depending on the mineral source and may include calcium oxide, magnesium oxide and magnesium carbonate; see page 6, line 1-5).

Regarding claim 10 Henk as modified by Nortey, Fibre family, Ganapatibhotla and Peter is silent about, wherein the step of processing the coconut coir and additive mixture comprises forming the coconut coir and additive mixture into a shape.
In addition to the above, Peter teaches, wherein the step of processing the coconut coir and additive mixture comprises forming the coconut coir and additive mixture into a shape (the raw material blend is compressed into pots, blocks, bricks, slabs, wafers, pellets, cubes, triangles and any other shape. If the compressed growing medium includes seeds, its size and shape may be determined by the size of the included seeds and what is necessary to protect those seeds during compression; see page 7, line 18-21).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Nortey, Fibre family and Ganapatibhotla to combine the teachings of Peter to include, wherein the step of processing the coconut coir and additive mixture comprises forming the coconut coir and additive mixture into a shape in order to facilitate its use and have excellent stability and robustness (see page 1, line 36-37, as taught by Peter).

Regarding claim 13 Henk as modified by Nortey and Peter teaches (references to Peter), wherein the growth medium and additive mixture is disposed in a packaging (The compressed pots, blocks, bricks, slabs, wafers and pellets may then be packaged in pouches, grow-bags, cans, canisters, jars, boxes, and other packages known to those of skill in the art; see page 7, line 25-27).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Nortey [US 20180184696 A1 published on July 5, 2018] in view of Fibre family (https://www.fibrefamily.com) published on October 28, 2018 in view of Ganapatibhotla [WO 2018217841 A1 published on November 29, 2018] and in view of Peter [NL 2013285 published on September 21, 2016] in further view of Spittle [WO 2019074875 A1 published on April 18, 2019].
Regarding claim 11 Henk as modified by Nortey, Fibre family, Ganapatibhotla and Peter is silent about, further comprising the step of providing the coconut coir pith and additive mixture with one or more apertures.
Spittle teaches, further comprising the step of providing the coconut coir pith and additive mixture with one or more apertures (Another example may be one or more portions which are designed to house the plant itself such that one or more areas for this purpose are imprinted in the slab, the area having a smaller height than the surrounding areas by up to about 50%. Such an area or portion may form a cavity, a hollowed-out space, an unfilled space or a hole within the mass of the hydroponic growing medium. The cavity may be defined as a cut-out or a recess in the body of the hydroponic growing substrate structure; see para.0084 and fig.5A-5B).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Nortey and Peter to combine the teachings of Spittle to include, further comprising the step of providing the coconut coir pith and additive mixture with one or more apertures in order to order to accommodate a propagation portion such as propagation cube or a plant (as taught by Spittle; see para.0092).

Regarding claim 12 Henk as modified by Nortey, Fibre family, Ganapatibhotla, Peter and Spittle teaches (references to Spittle), further comprising the step of providing a plant to the formed mixture to (Another example may be one or more portions which are designed to house the plant itself such that one or more areas for this purpose are imprinted in the slab, the area having a smaller height than the surrounding areas by up to about 50%. Such an area or portion may form a cavity, a hollowed-out space, an unfilled space or a hole within the mass of the hydroponic growing medium. The cavity may be defined as a cut-out or a recess in the body of the hydroponic growing substrate structure; see para.0084 and fig.5A-5B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Nortey [US 20180184696 A1 published on July 5, 2018] in view of Fibre family (https://www.fibrefamily.com) published on October 28, 2018 in view of Ganapatibhotla [WO 2018217841 A1 published on November 29, 2018] in view of Peter [NL 2013285 published on September 21, 2016] and in further view of Flynn [GB 2026830 A published on February 13, 1980].
Regarding claim 14 Henk as modified by Nortey, Fibre family, Ganapatibhotla and Peter is silent about, wherein the packaging is comprised of one or more structural members to prevent breakage of the coconut coir pith and additive mixture during shipping and handling. 
Flynn teaches, wherein the packaging is comprised of one or more structural members (two straps are used at spaced locations on the bag, and the straps are fastened tightly around the girth of the bag to compact or compress the growing medium within the bag. The straps 30 may be made from a plastics material and may be of the kind commonly used for packaging; see page 2 line 59-64) to prevent breakage of the coconut coir pith and additive mixture during shipping and handling. Intended use limitation, element 30 compresses the growth medium within the bag and thus is capable of preventing breakage of the coconut coir pith and additive mixture during shipping and handling.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Nortey [US 20180184696 A1 published on July 5, 2018] in view of Fibre family (https://www.fibrefamily.com) published on October 28, 2018 in view of Ganapatibhotla [WO 2018217841 A1 published on November 29, 2018] in view of Peter [NL 2013285 published on September 21, 2016] in view of Flynn [GB 2026830 A published on February 13, 1980] and in further view of Wooley [GB 2383513 A published on July 2, 2003]. 
Regarding claim 15 Henk as modified by Nortey, Fibre family, Ganapatibhotla, Peter and Flynn is silent about, wherein the packaging includes a handle.
Woolley teaches, wherein the packaging includes a handle (A portable container fitted with handles and filled with compost or growing medium; see abstract and fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Nortey, Fibre family, Ganapatibhotla, Peter and Flynn to combine the teachings of Woolley to include, wherein the packaging includes a handle in order to make it easy to pick up and carry (as taught by Woolley, see page 7, para.2).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Spittle [WO 2019074875 A1 published on April 18, 2019] and in further view of Peter [NL 2013285 published on September 21, 2016].
Regarding claim 16 Henk teaches, a coconut coir pith (The substrate contains coconut coir pith; see page 5, line 1) and one or more additives (The substrate according to an embodiment of the invention comprises agricultural lime, also called aglime, Biolime, agricultural limestone, garden lime or liming. Agricultural lime is a soil additive made from pulverized limestone or chalk. The primary active component is calcium carbonate. Additional chemicals vary depending on the mineral source and may include calcium oxide, magnesium oxide and magnesium carbonate; see page 6, line 1-5) mixed into the coconut coir pith to produce a coconut coir pith and additive mixture 
Henk is silent about, including a top surface including one or more apertures to each receive and facilitate the growth of a plant; and a packaging to at least partially receive the coconut coir pith and additive mixture. 
Spittle teaches, including a top surface including one or more apertures to each receive and facilitate the growth of a plant (Another example may be one or more portions which are designed to house the plant itself such that one or more areas for this purpose are imprinted in the slab, the area having a smaller height than the surrounding areas by up to about 50%. Such an area or portion may form a cavity, a hollowed-out space, an unfilled space or a hole within the mass of the hydroponic growing medium. The cavity may be defined as a cut-out or a recess in the body of the hydroponic growing substrate structure; see para.0084 and fig.5A-5B).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference to combine the teachings of Spittle to include, including a top surface including one or more apertures to each receive and facilitate the growth of a plant (as taught by Spittle; see para.0092).
(The compressed pots, blocks, bricks, slabs, wafers and pellets may then be packaged in pouches, grow-bags, cans, canisters, jars, boxes, and other packages known to those of skill in the art; see page 7, line 25-27).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Spittle to combine the teachings of Peter to include, wherein a packaging to at least partially receive the mixture in order to protect and maintain the integrity and contents of the compressed growing medium.  

Regarding claim 17 Henk as modified by Spittle and Peter teaches (references to Henk), wherein the one or more additives are comprised of one or more of the following: zeolite, limestone, limerock, calcium carbonate, attapulgite, coral, marble, bentonite clay, fillers earth, nitrogen cake, kaolin, bauxite, alumina trihydrate, aluminum oxide, and titanium dioxide (The substrate according to an embodiment of the invention comprises agricultural lime, also called aglime, Biolime, agricultural limestone, garden lime or liming. Agricultural lime is a soil additive made from pulverized limestone or chalk. The primary active component is calcium carbonate. Additional chemicals vary depending on the mineral source and may include calcium oxide, magnesium oxide and magnesium carbonate; see page 6, line 1-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Spittle [WO 2019074875 A1 published on April 18, 2019] in view of Peter [NL 2013285 published on September 21, 2016] and in further view of Ganapatibhotla [WO 2018217841 A1 published on November 29, 2018].

Ganapatibhotla teaches, wherein the one or more additives (the aqueous composition; see para.0050) are applied to a surface (applying the aqueous composition to a growth media can be a surface treatment. Examples of surface treatments include, but are not limited to, spraying, sprinkling, and/or pouring the aqueous composition on to the growth media; see para.0050) of the mixture (mixing the aqueous composition with the growth media; see para.0051). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Spittle and Peter to combine the teachings of Ganapatibhotla to include, wherein the one or more additives are applied to a surface of the mixture in order to reduce surface crusting that may provide more favorable conditions for plant germination, growth, and/or viability. Also, a reduced surface crusting may provide for improved growth media maintenance (see para.0010, as taught by Ganapatibhotla). Please note in the combination the growth medium is the coconut coir pith and the additive mixtures.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Spittle [WO 2019074875 A1 published on April 18, 2019] in view of Peter [NL 2013285 published on September 21, 2016] and in further view of Flynn [GB 2026830 A published on February 13, 1980].
Regarding claim 19 Henk as modified by Spittle and Peter and is silent about, wherein the packaging is comprised of one or more structural members to prevent breakage of the coconut coir pith and additive mixture during shipping and handling.
Flynn teaches, wherein the packaging is comprised of one or more structural members (two straps are used at spaced locations on the bag, and the straps are fastened tightly around the girth of the bag to compact or compress the growing medium within the bag. The straps 30 may be made from a plastics material and may be of the kind commonly used for packaging; see page 2 line 59-64) to prevent breakage of the coconut coir pith and additive mixture during shipping and handling. Intended use limitation, element 30 compresses the growth medium within the bag and thus is capable of preventing breakage of the coconut coir pith and additive mixture during shipping and handling. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Spittle and Peter to combine the teachings of Flynn to include, wherein the packaging is comprised of one or more structural members in order to protect and maintain the integrity and contents of the compressed growing medium.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henk [NL 2013423 published on September 27, 2016] in view of Spittle [WO 2019074875 A1 published on April 18, 2019] in view of Peter [NL 2013285 published on September 21, 2016] in view of Flynn [GB 2026830 A published on February 13, 1980] and in further view of Wooley [GB 2383513 A published on July 2, 2003].
Regarding claim 20 Henk is as modified by Spittle, Peter and Flynn is silent about, wherein the packaging is comprised of a handle. 
Woolley teaches, wherein the packaging is comprised of a handle (A portable container fitted with handles and filled with compost or growing medium; see abstract and fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Henk reference in view of Spittle, Peter, and Flynn to combine the teachings of Woolley to include, wherein the packaging is comprised of a handle in order to make it easy to pick up and carry (as taught by Woolley, see page 7, para.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is 571-272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643